Citation Nr: 0316344	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO in Winston-
Salem, North Carolina which, in pertinent part, denied 
entitlement to a TDIU rating, and denied entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
In March 2002, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disabilities include 
schizophrenia (rated 70 percent) and residuals of a gunshot 
wound of the left thigh (rated 30 percent).
 
3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

4.  The veteran does not have loss of use of either hand or 
foot due to service-connected conditions, does not have 
impaired vision due to service-connected conditions, and 
neither of his knees or hips is ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).

2.  The veteran does not satisfy the eligibility criteria for 
an automobile and adaptive equipment or adaptive equipment 
only.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial January 1999 rating decision, in 
the April 1999 and August 2000 statements of the case, in the 
September 2001 supplemental statement of the case (issued in 
October 2001), in a March 2002 Board remand, and in letters 
dated in April 2002 and September 2002 have provided the 
veteran with sufficient information regarding the applicable 
rules.  These documents are incorporated by reference.  The 
veteran and his representative have submitted written 
arguments.  The letters, the statements of the case, and the 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran has failed to report for 
multiple VA examinations scheduled to determine the severity 
of his service-connected disabilities, and has not responded 
to recent letters asking him to submit pertinent evidence.  
The duty to assist is not a one-way street, and the veteran 
has failed to cooperate in developing his claims.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran desires help 
with his claims, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations.  
Id.  See also Hyson v. Brown, 5 Vet. App. 262 (1993).  
Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. §§ 
3.326, 3.327, 3.655 (2002).  

Factual Background

The veteran's only established service-connected disabilities 
are schizophrenia, rated 70 percent disabling, and residuals 
of a gunshot wound of the left thigh, rated 30 percent 
disabling, for a combined service-connected disability rating 
of 80 percent.

At a January 1971 VA examination, the veteran reported that 
since separation from service, he had been attending Kings 
College, and was working part-time as a janitor.  The 
examiner diagnosed a through-and-through gunshot wound of the 
left anterior thigh, entering through the rectus femoris 
muscle and exiting through the vastus medialis and 
semitendinosus muscles.  It was noted that the gunshot wound 
was not associated with nerve or major blood vessel injury.  
The psychiatric examiner diagnosed schizophrenic reaction, 
paranoid type, severe, manifested by flatness, apathy, 
suspiciousness, blocking, withdrawn behavior, etc.  There are 
no subsequent medical records until the 1990s.

By a statement dated in May 1971, the veteran related that he 
had three jobs since separation from service, and lost two of 
the three because he was unable to keep his mind off his 
mental problems and on his job.  He said he was currently 
employed on a part-time basis and had been in that job for a 
month.

Private medical records dated from 1993 to 1997 reflect 
treatment for a variety of conditions, including obesity, 
hypertension, recurrent atrial flutter, degenerative joint 
disease of the knees, and chronic arthralgias.  A January 
1995 treatment note reflects that the veteran was diagnosed 
with depression.  An October 1996 treatment note shows that 
he reported that he sometimes heard voices and his mind 
became overactive.  He reported that he had a diagnosis of 
schizophrenia which was formerly followed by a psychiatrist.  
The pertinent diagnosis was probable history of 
schizophrenia.

A transfer summary from University Hospital reflects that the 
veteran was hospitalized on September 9, 1997 for complaints 
of severe joint pains in the upper and lower extremities, and 
weakness in the lower extremities.  It was noted that the 
veteran was unemployed, and had been unable to obtain full 
employment secondary to weakness and joint pains.  The 
examiner noted that the veteran was morbidly obese.  An 
electromyography was consistent with a sensory motor 
polyneuropathy.  The discharge diagnoses were Guillain-
Barre's syndrome possibly secondary to lupus erythematosus, 
atrial fibrillation and atrial flutter, neurogenic bladder 
secondary to the above, rhabdomyolysis secondary to 
inactivity, and dehydration on admission.  Records from this 
hospitalization are negative for treatment of schizophrenia 
or for a left thigh disability.  The veteran was transferred 
to Charlotte Institute of Rehabilitation in late September 
1997.  

Private medical records from Charlotte Institute of 
Rehabilitation dated from September 1997 to December 1997 
reflect treatment for multiple conditions including systemic 
lupus with severe axonal neuropathy secondary to lupus, 
bilateral deep venous thrombosis, pulmonary embolus, atrial 
fibrillation, morbid obesity, and osteoarthritis of the left 
knee.  Such records are negative for treatment of 
schizophrenia or for a left thigh disability.  On discharge 
in December 1997, the veteran was using a wheelchair. 

Records from the Social Security Administration (SSA) reflect 
that the veteran was granted disability benefits in November 
1997.  It was determined that he became disabled on April 1, 
1997, due to a primary diagnosis of obesity, and a secondary 
diagnosis of osteoarthrosis and allied disorders.  In the 
veteran's claim for SSA benefits, he said that rheumatoid 
arthritis prevented him from working.  He related that he had 
difficulty walking or was unable to walk.  He stated that his 
shoulders, arms and legs ached constantly and he was unable 
to lift anything.  He also asserted that his disabling 
conditions (which he then listed as rheumatoid arthritis and 
obesity) made him stop working in April 1997, and that he was 
now prevented from working by severe pain in his shoulders, 
hands and knees, and he could not stand or walk.  He related 
that he worked on a full-time basis in the following 
positions:  as a machinist at Westinghouse from 1970 to 1979, 
for the City of Charlotte at a water treatment plant from 
October 1980 to June 1995, as a commercial courier from May 
1996 to September 1996, and as a forklift operator in a 
warehouse from January 1997 to March 1997.

A December 1997 VA outpatient treatment record reflects that 
the veteran's active problems included neuropathy due to SLE 
with lower extremity weakness which was improving.

In January 1998, the veteran submitted a claim for 
entitlement to a TDIU rating.  He asserted that his service-
connected schizophrenia and thigh muscle disability prevented 
him from securing or following any substantially gainful 
occupation.  He related that his disability affected full-
time employment on September 9, 1997, that he last worked 
full time in April 1997, and that he became too disabled to 
work on September 9, 1997.  He stated that he worked on a 
full-time basis at a water plant in the city of Charlotte 
from 1981 to 1995.  He did not identify his place of 
employment from 1996 to 1997.  He related that he left his 
last job because of his disability.  He stated that he 
graduated from high school, and had no additional education 
or training.

Private medical records dated in 1998 reflect treatment for a 
variety of conditions.  An April 1998 treatment note shows 
that the veteran was recently hospitalized for a lupus-
related neuropathy and was essentially wheelchair-bound due 
to this condition.  Pertinent diagnoses included SLE, 
peripheral neuropathy secondary to SLE, and history of 
schizophrenia.

By a letter dated in May 1998, a private physician, J. G. 
Cardwell, MD, indicated that the veteran had paraplegia 
secondary to Guillain-Barré syndrome.  He stated that the 
veteran was homebound as he was unable to ambulate.

A July 1998 report of contact reflects that due to the 
veteran's weight and the bulk of his wheelchair, he needed a 
large vehicle to transport him to a hospital or clinic, and 
it was next to impossible for him to report for a VA 
examination.

In September 1999, a fee-basis VA examination was performed 
to evaluate the veteran's residuals of a gunshot wound of the 
left thigh.  In response to the question "Record exact 
muscles injured or destroyed and describe", the examiner 
wrote "Minimal".  The veteran complained of pain in the 
left thigh, and reported periods of flare-ups of his 
residuals of a muscle injury.  The examiner noted that there 
was a small scar.  He indicated that the veteran had multiple 
additional problems.  The diagnoses were history of Guillain-
Barré syndrome, history of lupus and peripheral neuropathy, 
history of atrial fibrillation and congestive heart failure, 
and a scar of the left thigh secondary to an old gunshot 
wound.  He added that the veteran was massively obese and was 
in a wheelchair as he was unable to walk or stand.

Records reflect that the veteran was notified of a 
psychiatric examination scheduled in August 1999 to evaluate 
his service-connected schizophrenia, but he failed to report 
for such examination.

VA outpatient treatment records dated from 1999 to 2001 
reflect treatment, including home health service visits, for 
a variety of conditions.  Records show that the veteran was 
essentially homebound, used a wheelchair, and received daily 
help from an aide.  An October 1999 social work note shows 
that the veteran reported that his home health worker was 
unable to come that day, and he was confined to his bed until 
one of his friends could come later in the day.  A June 2000 
nursing note shows that the veteran had a significant other.  
A January 2001 social work note shows that the veteran 
received several telephone calls during the visit, and the 
social worker noted that the veteran had an active social 
life.  He concluded that the veteran had a healthy lifestyle 
and was doing the best he could based on his functional 
limitations.  An April 2001 treatment note from the mental 
hygiene clinic reflects that the veteran lived alone in an 
apartment.  He had two sons, one of whom stayed with him at 
times.  He reported that he last worked in 1995, and was 
currently disabled.  He gave a history of alcohol abuse 
"from military to now."  He complained of difficulty 
sleeping, and said he usually napped during the day.  He 
reported homicidal/suicidal ideation but had no plan.  He 
said he was easily angered and took a long time to calm down.  
He had uncontrollable crying spells, isolated from his family 
and friends, and heard voices telling him to kill himself.  
When asked about his religious and leisure activities he said 
he constantly had his television on.  The examiner indicated 
that the veteran described increased symptoms of depression 
and continued symptoms of schizophrenia.  He suspected that 
the veteran was not compliant with medication to manage his 
symptoms.  He seemed to have negative relationships with 
close friends and family.

By a statement dated in November 2000, the veteran said that 
lupus and nerve damage were the reason he did not walk.

A July 2001 report of contact reflects that the veteran 
requested a 14-day notice for his VA examinations because of 
his need to schedule transportation.

A September 2001 computer printout from a VA medical center 
reflects that the veteran had cancelled a number of scheduled 
VA psychiatric examinations, specifically in October 1999, 
August 2001, and September 2001.
In an October 2001 supplemental statement of the case, the RO 
notified the veteran of 38 C.F.R. § 3.655.

In March 2002, the Board denied service connection for SLE, 
and remanded the veteran's claims for entitlement to a TDIU 
rating and automobile and adaptive equipment or adaptive 
equipment only.  The RO was asked to contact the veteran and 
obtain his employment history.  The RO was also asked to 
schedule the veteran for a VA examination, taking into 
account his difficulties with travel.

By letters to the veteran dated in April 2002 and September 
2002, the RO asked him to identify medical providers who 
treated him, to submit lay statements from people who knew of 
his condition, and to fully complete VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  (The Board notes that this form requests a 
veteran's employment history.)  The veteran was advised that 
it was his responsibility to help VA obtain evidence 
necessary to support his claim.  The veteran did not respond 
to these letters.

A March 2003 computer printout from a VA medical center 
reflects that the veteran failed to report for scheduled VA 
examinations due to transportation problems, and did not 
attempt to reschedule such examinations.

Analysis

Initially, the Board notes that the veteran has failed to 
report for multiple VA examinations scheduled to evaluate his 
service-connected disabilities.  Although it is clear that 
the veteran has transportation difficulties, he has not shown 
good cause for his latest failure to report for scheduled VA 
examinations.  Governing regulation provides that if a 
claimant fails to report for a VA examination in conjunction 
with an initial compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim or for 
a claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2002).  The examinations in question were scheduled 
in conjunction with a claim for a TDIU rating (essentially a 
claim for an increased rating) and a claim for automobile and 
adaptive equipment or adaptive equipment only (an original 
claim other than for compensation).  Hence his claims must be 
denied.  Id.  The Board has also reviewed the veteran's 
claims on the merits, as shown below.

Entitlement to a TDIU Rating 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).

The veteran's established service-connected disabilities 
schizophrenia, rated 70 percent disabling, and residuals of a 
gunshot wound of the left thigh, rated 30 percent disabling.  
The veteran's combined disability rating is 80 percent.  38 
C.F.R. § 4.25 (2002).  The veteran therefore satisfies the 
percentage rating standards for individual unemployability 
benefits.  The focus is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson 
v. Principi, 251 F.3d 1378 (Fed.Cir. 2001).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that the veteran was last employed in 
approximately March 1997.  He worked at a city water 
treatment plant for approximately 15 years, and has also 
worked as a machinist, courier, and forklift operator.  He 
has completed high school, and attended some college classes.  
The evidence reflects that the SSA has determined that the 
veteran has been disabled since April 1997 due to a primary 
diagnosis of obesity, and a secondary diagnosis of 
osteoarthrosis and allied disorders.  In his claim for SSA 
benefits, the veteran claimed that obesity and rheumatoid 
arthritis prevented him from working, in contrast to his 
assertion to VA that his schizophrenia and left thigh 
disability prevented him from working.  The veteran was 
diagnosed with SLE and neuropathy in the fall of 1997, and 
since that time he has essentially been housebound, and uses 
a wheelchair.  In May 1998, Dr. Cardwell indicated that the 
veteran had paraplegia secondary to Guillain-Barré syndrome, 
and was homebound as he was unable to ambulate.  

Recent medical records reflect very little treatment for 
service-connected disabilities, and the veteran has failed to 
report for VA examinations which were scheduled to evaluate 
such disabilities.  The medical evidence clearly demonstrates 
that the veteran's current unemployability is related to non-
service-connected disabilities, not to his service-connected 
schizophrenia or left thigh disability.  Impairment from non-
service-connected disorders may not be considered in support 
of a claim for a TDIU rating.  38 C.F.R. §§ 4.14, 4.19 
(2002).

There is no suggestion that the veteran's service-connected 
disabilities alone would prevent the veteran from performing 
a substantially gainful occupation, and no doctor has opined 
as such.  The medical and other records indicate that if the 
veteran only had his service-connected schizophrenia and left 
thigh disability (and not his major non-service-connected 
disorders) he would be fully able to perform a number of jobs 
including the job at a water treatment plant which he 
performed for many years.

The clear weight of the evidence indicates that the veteran's 
service-connected disabilities, bearing in mind his 
individual background, do not preclude substantially gainful 
employment, and the criteria for a TDIU rating are not met.  
As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Automobile and Adaptive Equipment or for Adaptive Equipment

The veteran has also filed a claim for assistance in 
purchasing a car or for adaptive equipment.  A certificate of 
eligibility for financial assistance in the purchase of an 
automobile and of basic entitlement to necessary adaptive 
equipment will be granted when the veteran has certain 
service-connected conditions including loss or permanent loss 
of use of one or both feet, loss or permanent loss of use of 
one or both hands, or permanent impairment of vision of both 
eyes, or for adaptive equipment only, ankylosis of a knee or 
hip.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2002).

The veteran does not have loss of use of either hand or 
either foot due to his service-connected left thigh 
disability or schizophrenia, and does not have impaired 
vision due to these service-connected disabilities.  
Moreover, neither knee or hip is ankylosed (fixed in one 
position).  Thus, the veteran fails to meet the eligibility 
requirements for entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The law, not the 
evidence, is determinative of the outcome of this issue, and 
as a matter of law, his claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

A TDIU rating is denied.

Automobile and adaptive equipment benefits are denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

